                      Case 1:20-cv-08248-LGS Document 17 Filed 02/12/21 Page 1 of 2




                                             THE CITY OF NEW YORK                          DOMINIQUE F. SAINT-FORT
                                                                                             Assistant Corporation Counsel
JAMES E. JOHNSON
Corporation Counsel
                                            LAW DEPARTMENT                                   Labor & Employment Division
                                                100 CHURCH STREET                                           (212) 356-2444
                                                NEW YORK, NY 10007                                    dosaint@law.nyc.gov

                                                                     February 11, 2021
                                           The application is GRANTED. The initial conference on February 18, 2021,
        BY ECF
                                           at 10:30 A.M. is hereby adjourned to March 18, 2021, at 10:30 A.M. The
        Honorable Lorna G. Schofield
                                           materials for the conference, as outlined in the Order at Dkt. No. 3, shall
        United States District Judge
        United States District Court       be filed by March 11, 2021. The parties shall call (888) 363-4749 and use
        Southern District of New York      Access Code 558-3333. The time of the conference is approximate, but
        40 Foley Square                    the parties shall be ready to proceed at that time.
        New York, New York 10007
                                             SO ORDERED.        Dated: February 12, 2021          New York, New York
                          Re: Latif v. City of New York, et al.
                              Docket No. 20 CV 8248 (LGS)(JLC)

        Dear Judge Schofield:

                      I am an Assistant Corporation Counsel in the office of James E. Johnson,
        Corporation Counsel of the City of New York, recently assigned to represent Defendants City of
        New York and the New York City Department for the Aging (“DFTA”) (collectively “City
        Defendants”) in the above-referenced action. The City Defendants request an adjournment of the
        conference scheduled in this action on February 18, 2021 at 10:30 am and the deadline for
        submission of the status letter outlined in Your Honor’s January 5, 2021 Order setting the date
        for the aforementioned conference. See ECF Dkt. No. 3. Plaintiff’s counsel consents to this
        request.

                       As noted above, the undersigned was just recently assigned to this case. My
        Notice of Appearance was filed today, February 11, 2021. See ECF Dkt. No. 13. As such, I was
        unaware of the conference scheduled for February 18, 2021 at 10:30 am and the required status
        letter due seven days before that conference as outlined in the January 5, 2021 Order. My Office
        was not informed of the January 5, 2021 Order by Plaintiff’s counsel as was required pursuant to
        that Order. See ECF Dkt. No. 3, at 2 (stating that “Counsel who have noticed an appearance
        as of the issuance of this order are directed (i) to notify all other parties’ attorneys in this
        action by serving upon each of them a copy of this order and the Court’s Individual Rules
        forthwith, and (ii) to file proof of such notice with the Court.) (emphasis in original).

                         Given the foregoing, the parties have not been able to engage in the discussions
        necessary to provide Your Honor with the responses to the topics required to be addressed in the
        joint letter. Moreover, Defendants intend to file a Related Case Statement in this action, given
        its significant relationship to an action currently pending in this Court, Toussaint v. City of New
        York, et al. 19 CV 1239 (AT)(DF). In particular, both the Plaintiff in the instant action and the
        Plaintiff in Toussaint work in Information Technology Unit of DFTA, under the same
         Case 1:20-cv-08248-LGS Document 17
                                         15 Filed 02/12/21
                                                  02/11/21 Page 2 of 2




supervisory structure. Both Plaintiffs contend that they were not promoted on the basis of their
shared race (African-American) and advance the same federal and state claims against the same
Defendants. Additionally, both Plaintiffs are represented by the same counsel, Mr. Zachary
Gaynor. In fact, the Second Amended Complaint in Toussaint and the complaint in Latif are
largely identical, referencing allegations about both Ms. Latif and Mr. Toussaint.

                Accordingly, Defendants request a 30 day adjournment of the February 18, 2021
conference to engage in the appropriate discussions with Plaintiff’s counsel, as well as to permit
this Court the time to consider Defendants’ Relate Case Statement.

               Thank you for Your Honor’s consideration of this request.

                                                            Respectfully submitted,
                                                            /s/ Dominique F. Saint-Fort
                                                            Dominique F. Saint-Fort
                                                            Assistant Corporation Counsel

cc:    Zachary Gaynor, Esq. (By ECF)
       Law Office of Zachary Gaynor, Esq.
       Attorney for Plaintiff
       52 North Franklin Street, Suite 300
       Hempstead, New York 11552
       (718) 300-0520
       zack@zackgaynor.com




                                               -2-
